ORDER

PER CURIAM.
Global Staffing Strategies, Inc. (“GSS”) appeals the decision of the Labor and Industrial Relations Commission (“LIRC”) affirming the decision of the appeals tribunal of the Division of Employment Security, which found that Joann Jones was eligible for unemployment benefits from February 9, 2003, to March 8, 2003 (“benefits period”). GSS claims that the LIRC erred because Jones was offered work and turned it down during this time.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The decision of the LIRC is affirmed in accordance with Rule 84.16(b).